DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Action in response to Applicant’s request for continued examination filed on 05/23/2022. 
Claims 11, 16, 18-19, and 21-28  have been examined in this application. All other claims have been cancelled. Claims 26-28 are newly presented.
The information disclosure statements (IDS) submitted on July, 20, 2021 and August 15, 2022 have been considered.

Response to Arguments
Applicant’s arguments, filed May 23, 2022, page 8, regarding drawings objections have been considered and are persuasive. The objection is withdrawn. 
 Applicant’s arguments, page 9, regarding claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive; the rejections are withdrawn. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 18 recites “wherein the mobile device is a dedicated electronic device distinct from the payment accepting machine.” The Specification recites “dedicated refund center devices” in Paragraph 0090. The Specification can be amended to capture the proper antecedent basis for the “dedicated electronic device” as claimed in claim 18. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Per claim 24, the claim recites “wherein the cash payment is a withdrawal from a user account that is linked with the authorizing server.”
Because the cash payment is defined as a payment resulting from a refund request, it is not known how a refund can be provided to the user if “the cash payment is a withdrawal from a user account…” Such a withdrawal would constitute a charge not a refund for the user. Furthermore, no support was found in the Specification detailing how the refund is issued by initiating a withdrawal from the user’s account. 
As a result, the claim is rejected. 

Claim 28 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 28 recites “wherein determining that the button or control at the payment accepting machine has been engaged within the predefined time or time period includes determining that a valid code has been entered at the payment accepting machine within the predefined time or time period.” Emphasis added. 
The Specification, see Paragraphs 0275-0277, clearly recite that both a code and a phone number must be entered in order to redeem that code prior to the user proceeding with the refund request. 
Second, the condition associated with the user pressing the button/controller is not recited as being linked to the entering of the code and phone number. The Specification was reviewed and no recitation of the user entering the code without the phone number was found. Also, no support was found linking the entering of the code and the phone number with the time condition required to receive the refund. 
As a result, the claim is rejected.  

Prior Art
	U.S. Patent 9,547,859 to Patel el al. is directed to a device with one or more processors, memory, and two or more communication capabilities obtains, from a payment module, an authorization request via a first communication capability (e.g., Bluetooth). The device sends, to a server, the authorization request via a second communication capability distinct from the first communication capability (e.g., cellular or WiFi technology). In response to sending the authorization request, the device obtains, from the server, authorization information via the second communication capability. After obtaining the authorization information, the device detects a trigger condition to perform a transaction with a payment accepting unit associated with the payment module. In response to detecting the trigger condition, the device sends, to the payment module, at least a portion of the authorization information via the first communication capability.
U.S. Patent Application Publication 2016/0086145 to Tsutsui teaches a voucher ticket system and method of use employing a bill validator installed into any suitable automated machine, including an Automated Teller Machine (ATM), a gaming machine, etc. The bill validator is integrated with a bill reader, a voucher ticket reader, a reader for acquisition of electronic voucher ticket information from a portable computing device, a printer, and other supporting peripheral devices. The voucher ticket system includes a secured communication link with a host account manager serving a plurality of electronic money accounts. The method includes steps of receiving a value of electronic money or identification information associated with the electronic voucher ticket with account information associated with the electronic money account and sending the received value of the electronic money or the identification information of the voucher ticket to an upper control section of the one of the gaming machine and the ATM for completion of a financial transaction.
Further searches including non-patent literature and foreign references have been carried out. However, the references found and those cited fail to disclose the claim limitations of claim 11 as a whole. The combination of references to teach the claimed limitations would not have been obvious to one of ordinary skill in the art before the effective filing date of the Application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685